DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive because Way discloses the argued limitation.
On page 7-8, the Applicant argues, “With regards to independent claim 1, claim 1 has been amended to recite "receiving, by a network device, a first packet fragment set from first user equipment, wherein the first packet fragment set comprises a plurality of packet fragments that are received fragmented from the first user equipment" and "sending, by the network device, the first packet fragment set to a server." Way does not disclose that the "plurality of packet 
fragments" are received "fragmented from the first user equipment," as recited in amended claim 1. Paragraphs 029-031 cited in Way at pg. 2-3 of the Office Action teach that the same device (i.e., the cable modem 201) fragments the packet and sends the fragments to the server. More specifically, Way states that packet 204.4 is split into fragments 204.4a and 204.4b by a cable modem 201 and that the cable model 201 transmits fragments 204.4a and 204.4b in an unassembled fashion to a web server. Way, 10029. Thus, the cable modem 201 in Way does not receive the fragments 204.4a and 204.4b from user equipment. Consequently, Way does not teach or suggest that "receiving, by a network device... [a] first packet fragment set compris[ing] a plurality of packet fragments that are received fragmented from the first user equipment" and then sending "first packet fragment set to a server," as recited in claim 1.”
	The Examiner respectfully disagrees with above argument. The Examiner respectfully submits, contrary to the above argument, Way describes that the fragmented packet by the cable 
	Therefore, the claimed invention is not patentable, and the above argument is not patentable in view of Way.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Way (US 2013/0322465 A1).
Regarding claim 1, Way discloses a method, comprising: receiving, by a network device (102), a first packet fragment set from first user equipment, wherein the first packet fragment set comprises a plurality of packet fragments (paragraph [0029]-[0031], illustrating receiving plural 
Regarding claim 10, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define an apparatus, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 11, Way further discloses comprising: receiving, by the network device, a second packet fragment set from second user equipment, wherein the second packet fragment set comprises a plurality of packet fragments (abstract; figs. 1-2; paragraph [0029]-[0031]); storing, by the network device, the second packet fragment set in an on-chip memory, where the on-chip memory and a processor of the network device are disposed on a same chip (paragraph [0032]-[0033]; [0020]; [0026]; explaining storing the second packet fragment set); and reassembling, by the network device, the second packet fragment set stored in the on-chip memory, to generate a second packet, where the second packet comprises the second packet fragment set (paragraph [0029]-[0033], describing that reassembling the packet fragment set).
Regarding claim 7, Way discloses the network device is one of: an access point (AP), a headend device, an optical line terminal (OLT), a base station and a cable modem termination system (CMTS) (figs. 1-2; paragraph [0029]; and so on).
Regarding claim 8, Way discloses a method, comprising: receiving, by a server, a first packet fragment set from a network device (102), where the first packet fragment set comprises a plurality of packet fragments (204.1-204.4), and the first packet fragment set is from first user equipment (figs. 1-2; paragraph [0029]); and reassembling, by the server, the first packet fragment set, to generate a first packet, wherein the first packet comprises the first packet fragment set (paragraph [0029]).
Regarding claim 15, Way discloses the apparatus is one of: an access point (AP), a headend device, an optical line terminal (OLT), a base station and a cable modem termination system (CMTS) (figs. 1-2; paragraph [0029]; and so on).
Regarding claim 16, the claim includes features identical to the subject matter mentioned in the rejection to claim 8. The claim is a mere reformulation of claim 8 in order to define an apparatus, and the rejection to claim 8 is applied hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Way in view of Verzun et al. (US 9,998,434 B2).
Regarding claim 6, 9 and 17, as applied above, Way discloses the server. However, Way doesn’t disclose the server is a cloud server.
Verzun teaches the server is a cloud server (col. 9, line 34-col. 10, line 7).
.
Allowable Subject Matter
Claims 3-5, 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461